DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the prior art fails to disclose “acquiring data from a volume-of-interest in a subject with an MRI system performing a pulse sequence in which during a single repetition time of the pulse sequence: a first group of slices is excited and first data from the first group of slices are acquired at a first echo time; a second group of slices that is different from the first group of slices is excited and second data from the second group of slices are acquired at a second echo time; wherein at least some of the slices in the first group of slices are spatially interleaved with at least some of the slices in the second group of slices” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 9846217) discloses a magnetic sensor scanner which implements interleaved multi-slice sequence images.  Umeda et al. (US 9770187) teaches first and second group of slices with non-sequential slice regions.  Cunningham et al. (US 7446526) teaches RF field mapping for magnetic resonance imaging including interleaved multislice MRI signal acquisitions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868